Citation Nr: 0516622	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include as secondary to service-connected degenerative 
joint disease, lumbosacral strain.

2.  Entitlement to an increased rating for degenerative joint 
disease, lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  These issues were remanded in 
August 2004 and now return to the Board for appellate review. 

The Board observes that there is a diagnosis of post-
traumatic stress disorder (PTSD) of record.  In the March 
2005 supplemental statement of the case, it was determined 
that the veteran was not entitled to service connection for 
such mental disorder.  However, in light of the special 
development warranted in claims of entitlement to service 
connection for PTSD, the Board refers such claim to the RO 
for appropriate action.  Also, as in the August 2004 Remand, 
the Board notes that the veteran has raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Such is 
continued to be referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  Mood disorder resulted from the veteran's service-
connected back disability.

2.  The veteran failed, without good cause, to report for a 
VA examination scheduled to evaluate his service-connected 
back disability.

3.  Based on the evidence of record, degenerative joint 
disease, lumbosacral strain, is manifested by severe 
limitation of lumbar spine motion with mild scoliosis and 
spasms and tenderness on palpation, without objective 
evidence of disc involvement or neurologic manifestations.


CONCLUSIONS OF LAW

1.  Mood disorder is proximately due to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2004).

2.  The criteria for an evaluation in excess of 40 percent 
for service-connected degenerative joint disease, lumbosacral 
strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 5003-5292 
(2003) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board initially notes that, in regard to the veteran's 
claim of entitlement to service connection for a mental 
disorder, the decision herein constitutes a complete grant of 
the benefit sought on appeal and, as such, no further action 
is required to comply with the VCAA and the implementing 
regulations.

Regarding the veteran's claim of entitlement to a rating in 
excess of 40 percent for service-connected back disability, 
the Board observes that, in order to comply with the 
aforementioned VCAA requirements, the following four 
requirements must be satisfied.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters dated in June 2002 and August 
2004 informed the veteran that, in order to establish 
entitlement to an increased rating for his service-connected 
back disability, evidence demonstrating that such condition 
had worsened was necessary.  Also, in the August 2004 letter, 
the veteran was provided with the rating criteria pertinent 
to spine disabilities effective as of September 2003.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  An August 2001 letter notified the 
veteran that VA will make reasonable efforts to assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, and records from other 
Federal agencies.  In August 2004, the veteran was further 
advised that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  The veteran was also informed that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  Letters dated in August 2001, June 
2002, and August 2004 also indicated that, if the veteran 
completed, signed, and returned VA Form 21-4142, 
Authorization for Release Information to VA, VA would request 
any private medical records for the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2001 letter requested that the veteran 
provide any medical evidence showing past and current 
treatment for his back condition.  The June 2002 letter 
advised the veteran that if he furnished the names, 
addresses, and dates of treatment at any VA Medical Center or 
Outpatient Clinic or other government facility, VA would 
obtain such records.  The August 2004 letter requested that 
the veteran submit evidence demonstrating that his service-
connected back disability has increased in severity.  He was 
informed that such evidence may include a statement from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
examinations and tests.  The veteran could also submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations the manner in 
which his disability has become worse.  Such letters also 
informed the veteran that if he provided a VA form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each private facility where he was treated, VA would request 
such records. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure as he was provided with three letters requesting that 
he present evidence and information pertinent to his 
increased rating claim and he indicated in an October 2004 
statement that he had nothing further to submit regarding his 
pending claim.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Regarding VA's duty to assist, the Board observes that the 
veteran was scheduled for a VA examination in January 2005 to 
evaluate his service-connected back disability pursuant to 
the Board's August 2004 remand directive; however, he failed 
to report for such examination without good cause.  A letter 
sent to the veteran in January 2005 informed him that if he 
did not report for his scheduled examination without good 
cause, VA regulations provide that the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655.  
Additionally, documentation contained in the claims file 
indicates that the veteran's telephone has been disconnected, 
the March 2005 supplemental statement of the case was 
returned to VA, and the veteran has not communicated with VA 
since October 2004.  The law provides that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  As the veteran 
did not report for the VA examination scheduled to assist in 
adjudicating the pending claim, the Board will decide the 
case on the evidence of record.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained and has 
indicated in October 2004 that he had no further evidence to 
submit.  Moreover, it appears that the veteran has lost 
communication with VA and attempts to contact him have been 
futile.  Therefore, there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

Background

The veteran served on active duty from March 1970 to 
September 1976 in the United States Air Force.

The veteran's service medical records reflect that in June 
1976, he was admitted to the emergency room by security 
police.  He was very agitated, combative, and uncontrollable; 
the physician's impression was acute schizophrenic reaction.  
The veteran was subsequently admitted to Keesler Medical 
Center.  A Narrative Summary from July 1976 reflects that the 
veteran was referred for evaluation and observation after a 
series of behavior patterns that appeared different from his 
normal way of dealing with problems.  Such included a 
preoccupation with becoming a boxer, excited and agitated 
behavior causing him to be put in restraints on several 
occasions, and his being found outside his home with only a 
towel wrapped around him.  At the time of his evaluation, it 
was felt that the veteran was having a "paranoid reaction" 
and was sent to Keesler Medical Center.  The veteran reported 
to being somewhat depressed over the prior few months, 
primarily in regard to his working conditions.  Concurrent 
with his own increasing anxiety, the veteran noted increasing 
difficulties with his superiors as well as increasing 
despondency on the part of his wife, both of which caused the 
veteran great concern.  The veteran's past history was 
negative for emotional problems.  

Clinical findings were grossly normal on physical and 
neurological examination.  Regarding the veteran's course in 
the hospital, he was admitted for observation and all 
medications were withdrawn.  On admission, the veteran 
appeared his stated age and talked in a somewhat rapid manner 
at times.  His general behavior, posture, and facial 
expressions were unremarkable.  The veteran exhibited no 
overt psychotic symptomatolgoy.  There were no paranoid 
ideations, ideas of influence or reference, or feelings of 
déjà vu or jamais vu.  He reported no feelings of 
depersonalization or derealization.  The veteran denied 
auditory or visual hallucinations.  His affect appeared 
appropriate and his general speech content concerned events 
leading up to his hospitalization.  No loose associations 
were observed.  He was not concrete.  General cognitive 
functions were intact and the veteran appeared of average 
intelligence.  It was noted that the veteran adjusted well to 
the ward, was outgoing, and showed no signs of any paranoid 
feelings, guardedness, or suspiciousness.  He became active 
in occupational therapy and recreational therapy.  The 
veteran appeared to sleep well in the evenings and was 
generally cooperative to the unit routine.  By and large, the 
veteran gave the impression that his previous symptoms were 
in remission.  

The final diagnosis was acute situational reaction, moderate 
severity, in remission. It was noted that if there was 
increased job pressure, reaching what appeared to be 
unreasonable proportions, there was the possibility that 
recurrence of the situation was possible.  

The veteran's August 1976 separation examination reflected a 
normal clinical psychiatric evaluation.  In the section 
entitled "Notes and Significant or Interval History," it 
was recorded that the veteran self-reported depression or 
excessive worry and loss of memory amnesia.  The Narrative 
Summary dated in July 1976 was referenced. 

VA treatment records reflect that in May 2000, physical 
examination revealed questionable tenderness over the lower 
back.  It was noted that the veteran had chronic low back 
pain.  Also in May 2000, the veteran complained of 
sleeplessness.  He believed that he could not sleep because 
of his unrelenting back pain.  The veteran felt angry that 
his pain was not better managed.  Upon mental status 
examination, the veteran was alert, oriented times three, and 
cooperative.  He walked with a cane and ambulated slowly.  He 
appeared to be in pain as he ambulated.  The diagnosis was 
mood disorder, secondary to medical condition.  In August 
2000, the veteran complained of pain in his lower back, feet, 
and hands.  

In May 2001, the veteran reported chronic pain, irritability, 
anxiety, intrusive thoughts of suicide, and low stress 
tolerance.  Upon mental status examination, the veteran was 
alert, oriented times three, and cooperative.  He was 
animated and admitted suicidal thoughts, but denied a plan.  
There was no evidence of delusions or homicidal ideations.  A 
mood disorder secondary to chronic back pain was diagnosed.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 40.  In August 2001, the veteran complained of 
stabbing back pain.  A pain assessment revealed that the 
veteran had shooting pain in his low back that had lasted for 
less than one week.  It was noted that he had a history of 
back strain.  Pain was caused or exacerbated by any movement.  
Physical examination revealed questionable tenderness over 
the lower back.  The assessment was chronic low back pain.  A 
Problem List, dated in August 2001, reflects diagnoses, as 
relevant: multi-site osteoarthrosis; mood disorder due to a 
general medical condition; alcohol abuse unspecified; 
polysubstance abuse; personality disorder, not otherwise 
specified; chronic low back pain; and depressive disorder, 
not otherwise specified.

An October 2001 VA spine examination revealed the veteran 
complained of chronic pain to the back, particularly after 
any type of sitting.  During the evaluation, after sitting 
for two minutes, the veteran was constantly shifting his 
weight during normal conversation.  He stated that he felt 
better when walking.  The veteran also complained of pain 
with any type of bending, squatting, or twisting.  He stated 
that he was last employed in housekeeping at Poplar Bluff VA 
Medical Center, but had to stop secondary to his feet 
problems.  He complained of more pain into the area of the 
musculature as opposed to the vertebral bodies.  He had no 
special devices and denied changes secondary to weather 
changes.

Upon physical examination, strength to the lower extremities, 
both with plantar flexion and dorsiflexion and extension 
flexion to the knee, was good bilaterally.  The veteran 
complained of some pain to the knees.  Upon visualization of 
the back, there appeared to be some slight scoliosis.  
Otherwise, the alignment appeared good.  The veteran walked 
with a very stiff back type gait and had forward flexion of 
about 10 degrees in his walking.  Palpation to the back noted 
tenderness and spasms to both the paravertebral areas on the 
left and right.  These extended immediately to the side of 
the spine itself.  Upon stimulation to the vertebral bodies, 
the veteran denied pain.  Regarding straight leg raising, the 
veteran elevated both legs to a 55 degree angle without 
complaints of pain.  He had pain when the legs were lowered, 
causing spasms to the back.  Active range of motion revealed 
forward flexion of zero to 38 degrees with complaints of 
increased spasms.  Backward extension was zero to eight 
degrees.  Left lateral flexion was zero to 12 degrees and 
right lateral flexion was zero to 18 degrees.  Only decreased 
sensation the veteran indicated was to his fingers and, 
occasionally, his toes.  He stated that, at times, he would 
become kind of unsteady with his gait, but currently, his 
gait appeared essentially normal, except for the forward 
flexion.  X-rays revealed narrowing of the L4-5 disc space.  
There were degenerative changes present.  No fracture or 
dislocation was seen.  There was a scoliosis.  The impression 
was mild scoliosis and mild arthritis, most significant at 
the L4-5 level.

The examiner diagnosed mild degenerative joint disease of the 
spine, mild scoliosis of the lumbosacral spine, and chronic 
strain of the lumbosacral spine.  The examiner noted that the 
veteran had mild degenerative joint disease of the spine, as 
noted on X-ray.  The pain the veteran complained about was 
more into the paravertebral areas than musculature as opposed 
into the vertebral bodies. 

An October 2001 VA treatment record reflects that the veteran 
had no major psychiatric disorder.  It was recorded that he 
had antisocial personality traits and a long history of 
alcohol and substance abuse.  The veteran had a number of 
encounters with police authorities.  It was noted that he was 
not dangerous to himself or others because of a psychiatric 
disorder.  The veteran was responsible for his behavior.  He 
knows what he is doing and could be held accountable for any 
of his actions.  A May 2002 record reflects that the veteran 
was taking cocaine in high doses to control his physical 
pain.  Diagnoses included antisocial personality disorder, 
polysubstance abuse, and cocaine addiction.  An October 2002 
treatment record indicates that the veteran had diagnoses of 
antisocial personality disorder, polysubstance abuse, cocaine 
addition, and rule out PTSD, unlikely.  At such time, it was 
noted that the veteran behaved appropriately and was not 
suicidal or homicidal.  His current GAF score was 60.  In 
November 2002, it was noted that the veteran reportedly had a 
history of antisocial personality disorder and depression.  
In December 2002, the veteran presented for a PTSD 
evaluation.  As a result of the veteran's self-reported 
stressors and his current mental status examination, he was 
given Axis I diagnoses of PTSD, consistent with the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
criteria, and polysubstance dependence.  An Axis II diagnosis 
of antisocial personality disorder was also given.  A GAF 
score of 45 was assigned.   

In June 2003, VA records show that the veteran complained of 
nightmares and acknowledged psycho-social maladjustment and 
anger.  He denied suicidal feelings, but perhaps had 
homicidal feelings in the past.  Objectively, the veteran was 
somber and angry, but did not seem sinister or dangerous.  
After a brief warm-up, the veteran related surprisingly 
freely and seemingly reliably.  He had good affect and was 
somewhat intelligent.  It was noted that he had been 
irresponsible in the past, but seemed sincerely motivated, 
wanting and attempting to cooperate with help.  It was noted 
that the veteran's mental status examination was not bad.  
The diagnoses were anxiety, not otherwise specified, with 
probable PTSD; alcohol/substance abuse/dependence; and 
personality disorder, not otherwise specified with antisocial 
features.  The veteran was assigned a GAF score of 60.  In 
July 2003, a note indicated that the veteran had depression 
with serious alcohol/drug (including illicit) abuse history 
and was entering rehabilitation..  Also in July 2003, it was 
noted that the veteran appeared very frustrated, angry, and 
irritated.  He used to work for the postal service and VA, 
where he was last employed in 1995.  The diagnoses were PTSD 
and polysubstance abuse.  In October 2003, the veteran had a 
pleasant and humorous affect.  He had no suicidal or 
homicidal ideation.  The veteran discussed his war 
experiences from his time in Vietnam.  

Analysis

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

The veteran contends that he was first admitted for 
psychiatric treatment while in service and has continued to 
seek treatment for a mental disorder since his discharge, or, 
in the alternative, that his service-connected back 
disability resulted in the development of a mental disorder.  
As such, he claims that he is entitled to service connection 
for a mental disorder on either a direct or secondary basis.

The medical evidence of record reveals diagnoses of PTSD, 
anxiety, mood disorder, alcohol and polysubstance abuse, 
antisocial personality disorder, and depressive disorder.  An 
October 2001 VA treatment record indicates that the veteran 
does not have a major psychiatric disorder.  

The Board initially notes that the record fails to reflect 
that the veteran is entitled to service connection for a 
mental disorder on a direct basis.  In this regard, the 
veteran's service medical records reflect a diagnosis of 
acute situational reaction of moderate severity, in 
remission.  Upon discharge, his psychiatric clinical 
evaluation was normal.  Thus, the Board finds that any 
psychiatric complaints the veteran may have had in service 
were acute and transitory and resolved without residual 
pathology.  Moreover, there is no competent medical opinion 
of record linking any current mental disorder to the 
veteran's in-service acute situational reaction.  As such, 
the evidence of a nexus between active duty service and a 
claimed mental disorder is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Regarding the veteran's argument in the alternative, namely 
that his mental disorder is proximately due to or the result 
of his service-connected back disability, the Board finds 
that he is entitled to service connection for a mental 
disorder on a secondary basis.  Specifically, in May 2001, he 
was diagnosed with mood disorder, secondary to chronic back 
pain.  In regard to the additional psychiatric diagnoses of 
record, there is no competent medical opinion of record 
linking such to the veteran's service-connected back 
disability.  Therefore, the Board finds that service 
connection for mood disorder is warranted as such is 
proximately due to or the result of his service-connected 
back disability. 

Increased Rating Claim 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The veteran is service-connected for degenerative joint 
disease, lumbosacral strain, evaluated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5292, effective August 18, 1997.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  He contends that he has chronic back 
pain, particularly with sitting, bending, squatting, and 
twisting.  The veteran claims to be unable to stand straight 
or for very long.  As such, he argues that he is entitled to 
a rating in excess of 40 percent for his back disability.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board initially notes that the veteran has complained of 
tenderness over his lower back.  He also indicated that he 
had stabbing and shooting back pain.  At his October 2001 VA 
spine examination, the veteran had tenderness and spasms upon 
palpation to the left and right paravertebral areas.  He also 
reported decreased sensation in his fingers and toes.  Such 
subjective complaints and objective tenderness and spasms 
indicated the possibility of disc or neurologic involvement.  
As such, the Board remanded this case in August 2004 to 
advise the veteran of the changes in regulations pertinent to 
the rating of invertebral disc syndrome and to obtain a 
contemporary VA examination documenting any objective disc 
involvement or neurologic manifestations.  However, as 
indicated previously, the veteran failed to report for his 
scheduled VA examination and, as such, his back disability 
will be rated on the evidence of record.  The current 
evidence of record fails to demonstrate any objective disc 
involvement or neurologic manifestations of the veteran's 
back disability, despite his subjective complaints.  As such, 
criteria pertinent to rating intervertebral disc syndrome, to 
include the September 2002 regulation changes, are 
inapplicable in the instant case.   Regarding the criteria 
for rating all other spine disabilities, the Board notes that 
the August 2004 letter advised the veteran of such criteria 
effective as of September 2003.  Therefore, there is no 
prejudice in the Board considering the September 2003 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As there is X-ray evidence of degenerative joint disease, the 
veteran has been rated under Diagnostic Code 5292, as in 
effect prior to September 2003, pertinent to limitation of 
lumbar spine motion.  A 40 percent evaluation is assigned 
where there is severe limitation of lumbar spine motion. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

When considering the veteran's back disability under the pre-
September 2003 Diagnostic Code 5292, the veteran finds that 
the evidence of record reflects severe limitation of lumbar 
spine motion.  Specifically, at his October 2001 VA 
examination, active range of motion revealed forward flexion 
of zero to 38 degrees with complaints of increased spasms.  
Backward extension was zero to eight degrees.  Left lateral 
flexion was zero to 12 degrees and right lateral flexion was 
zero to 18 degrees.  Additionally, there is evidence of 
spasms and tenderness on palpation of the veteran's back.  A 
40 percent rating in contemplation of severe limitation of 
lumbar spine motion, of which the veteran is already in 
receipt of, is the maximum schedular rating allowable under 
the pre-September 2003 Diagnostic Code 5292.

The Board recognizes that the Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected back 
disability is rated pursuant to Diagnostic Code 5292, which 
is based solely upon limitation of motion.  At his October 
2001 VA examination, it was noted that the veteran had 
increased spasms on forward flexion and walked with a very 
stiff back type gait. However, where the veteran is already 
receiving the maximum schedular rating provided under the 
applicable diagnostic code, an additional rating for 
functional loss due to pain is not warranted.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
concludes that the veteran's back symptomatology is 
consistent with a 40 percent rating pursuant to Diagnostic 
Code 5292, and the criteria for a rating in excess of 40 
percent have not been met.  

The pre-September 2003 rating criteria pertaining to the 
spine also allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Unfavorable ankylosis of the 
lumbar spine warrants a 50 percent disability rating and 
favorable ankylosis of the lumbar spine warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Diagnostic Codes referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, are inapplicable as the 
medical evidence of record fails to reflect such a fracture, 
as demonstrated by the October 2001 X-rays.  Moreover, under 
Diagnostic Code 5285 (2003), the veteran is not entitled to 
an additional 10 percent for demonstrable deformity of 
vertebral body, as the evidence does not reflect such a 
deformity.  Diagnostic Codes 5286 and 5289 (2003), pertaining 
to ankylosis of the whole spine and of the lumbar spine, 
respectively, are not for application as the medical evidence 
of record demonstrates that the veteran is capable of range 
of motion.  

The pre-September 2003 rating criteria also provides that 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The Board observes that the evidence of record demonstrates 
severe lumbosacral strain and while the veteran's whole spine 
does not list to the opposite side, he does have mild 
scoliosis and forward flexion of approximately 10 degrees 
upon walking.  Additionally, the veteran has marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, and narrowing of 
joint space.  However, because the symptomatology required 
for a rating under this diagnostic code includes some of the 
same symptoms considered in support of the veteran's current 
40 percent rating for severe limitation of lumbar spine 
motion, he is not entitled to a separate rating under 
Diagnostic Code 5295 (2003).  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994). 

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide for a General 
Rating Formula for Disease and Injuries of the Spine.  Under 
such General Formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's back disability under the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board finds that he is not entitled to a rating in excess 
of 40 percent.  Specifically, the General Rating Formula 
provides that an evaluation in excess of 40 percent is not 
warranted unless there is unfavorable ankylosis of the entire 
spine or the entire thoracolumbar spine.  The evidence of 
record shows that the veteran is capable of motion of his 
entire spine and his thoracolumbar spine.  Therefore, an 
increased evaluation in excess of 40 percent under the 
General Rating Formula is not warranted.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for his service-connected back 
disability, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2004).  The record 
does not reflect any post-service hospitalizations for the 
veteran's back disability or show that such is unusually 
manifested.  The Board observes that the veteran has not 
worked since 1995; however, at his October 2001 VA 
examination, it was noted that the veteran had to stop 
working due to his nonservice-connected feet problems.  As 
such, there is no evidence that the veteran is unemployable 
due solely to his back disability.  Therefore, the medical 
evidence shows that any objective manifestations of the 
veteran's back disability are exactly those contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Service connection for mood disorder is granted.  

An increased rating for degenerative joint disease, 
lumbosacral strain, currently evaluated as 40 percent 
disabling, is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


